DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 7and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 7 and 14 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such it is unclear where “about” the components of claim 7 are located and what range is covered by “about” the cited numbers in claim 14..

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080161698 A1 by Sum et al. (hereafter Sum).

Regarding claim 1, Sum teaches: 1. An imaging device (see Sum’s Figs. 3A-B and [0032]) comprising:
an imaging probe having a proximal end and a distal end, the distal end for insertion into a vasculature (see Sum’s Fig. 3A-B noting catheter 56 and/or head 58 thereof), the imaging probe to:
emit infrared light (regarding the emitted/received light being infrared see Sum’s Abstract or [0035]) from the distal end of the imaging probe toward the vasculature through blood; gather reflected light comprising at least a portion of the infrared light reflected from the vasculature through the blood; and transmit the reflected light to the proximal end of the imaging probe; (regarding these together see Sum’s Fig. 3B noting light 20 emitted onto target tissue 22 through intervening blood/fluid 108 and returning as depicted, where this involves the structures of a window 48, optical fiber bundle 102, light directing element 62 etc. then see Fig. 3A for the overarching view including that the catheter 56 proceeds to a proximal detector and laser system 52 and 44 respectively and/or see [0040] which textually describes as much);
an infrared light source optically coupled to the proximal end of the imaging probe to provide the infrared light to the imaging probe for emission toward the vasculature (see Sum’s Fig. 3A part 44 and note the connection to 56 as depicted);
an infrared light detector optically coupled to the proximal end of the imaging probe to receive the reflected light from the imaging probe to generate an imaging signal from the reflected light (see Sum’s Fig. 3A part 52 and note the connection to 56 as depicted); and
a controller coupled to the infrared light source and coupled to the infrared light detector to generate an image of the vasculature from the imaging signal (see Sum’s Fig. 3A noting parts 60, 42, and 70 which are collectively a computer system (i.e. controller) and where the connections are depicted therein, then see either Figs. 1A-B which are images so gathered or see [0023] and [0042]-[0043] or [0046] etc. for the controller processing related to image generation).

Regarding claim 6, Sum further teaches: 6. The imaging device of claim 1, wherein the imaging probe comprises a guidewire sheathing to navigate the imaging probe through the vasculature (as best understood see Sum’s [0033] noting that the catheter rides on a guide wire that is first advanced through the patient's blood vessels. Additionally for compact prosecution purposes the examiner notes that the applicant may find the rejections of claims 7-8 instructive if they are of the opinion that a guidewire sheathing should be read more narrowly then an over the wire catheter arrangement and that an alternative grounds for this claim is made below when addressing claims 7-8).

Regarding claim 9, Sum further teaches: 9. The imaging device of claim 1, wherein the imaging probe comprises: a bundle of illuminating optical fibers extending from the proximal end to the distal end, the bundle of illuminating optical fibers to emit the infrared light from the distal end of the imaging probe toward the vasculature; and a bundle of imaging optical fibers extending from the proximal end to the distal end, the bundle of imaging optical fibers to gather the reflected light from the vasculature and to transmit the reflected light to the proximal end of the imaging probe (regarding these together, see Sum’s Figs. 3A-B noting that 102 is an optical fiber bundle and/or see the description provided by [0040]).

Regarding claim 14, Sum further teaches: 14. The imaging device of claim 1, wherein the infrared light source is to provide infrared light including one or more wavelengths selected from a list consisting of: about 1050 nm, about 1300 nm, about 1550 nm, and about 1650 nm (Sum’s [0035] teaches that the source provides light that can include not merely one, but each of the claimed listings of options even without considered what would be covered by “about”). 

Regarding claim 15, Sum teaches: 15. A method for imaging vasculature (see Sum’s Figs. 1A-B or [0023] for the result/output including an image from the vasculature), the method comprising:
emitting infrared light (regarding the emitted/received light being infrared see Sum’s Abstract or [0035]) from an imaging probe toward vasculature through blood; gathering reflected light from the vasculature through the blood; generating an imaging signal from the reflected light (regarding these together see Sum’s Fig. 3B noting light 20 emitted onto target tissue 22 through intervening blood/fluid 108 and returning as depicted, where this involves the structures of a window 48, optical fiber bundle 102, light directing element 62 etc. then see Fig. 3A for the overarching view including that the catheter 56 proceeds to a proximal detector and laser system 52 and 44 respectively and/or see [0040] which textually describes as much); and
generating an image of the vasculature from the imaging signal (see Sum’s Fig. 3A noting parts 60, 42, and 70 which are collectively a computer system (i.e. controller) and where the connections are depicted therein, then see either Figs. 1A-B which are images so gathered or see [0023] and [0042]-[0043] or [0046] etc. for the controller processing related to image generation). 


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 13 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sum.

Regarding claim 13, Sum further teaches: 13. The imaging device of claim 1, further comprising a coupling mechanism to reversibly and rotatably couple the proximal end of the imaging probe to the infrared light source and the infrared light detector (see Sum’s [0004] or [0045] which explains that the probe utilizes rotational scanning, and see also [0011] which even iterates that the return light is detected while the rotation is occurring, and see Sum’s Fig. 3A-B noting that the rotating optics connect to the fiber 102 at the distal end and to the detector system 52 through the pullback and rotation unit 54. As such it is clear that the pullback and rotation unit 54 is a rotatable connection between the fiber and the source and detector and by ordinary meaning such an arrangement is reversible (i.e. even if the motor is configured to drive in a single direction, the coupling has to be able to freely rotate and therefore is not directional as ordinarily understood) and it even appears to be inherent/necessary for the arrangement (and motor for that matter) to be reversible (i.e. since the same unit encompasses the pullback mechanism and the pullback can progress to the point where the imaging head enters the guide catheter/sheathing as per [0051] it must be reversible or it can only be used once contrary to the disclosure that multiple helical scans are compiled into multiple images as stated in [0046] noting that these terms are plural and also noting that the invention, if not reversible, would seemingly be unable to be used for its primary purpose of locating vascular obstructions, as iterated in [0010] unless by happenstance) therefore the examiner asserts that while note explicitly stated it appears to be inherently required and certainly would be understood by one of ordinary skill in the art that Sum implicitly teaches that the connection would be reversible).

	Therefore and in the alternative it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to implement Sum’s optical coupling of unknown and undisclosed configuration as one of the well known optical couplings of the sort that is both rotatable and reversible either simply because these couplings and their utility is well known and/or because a reversible coupling would advantageously allow Sum the rewind his catheter head and then perform further pullback based imaging operations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sum as applied to claims 1 and 15 above, and further in view of Two dimensional angular domain optical imaging in biological tissues by Ng (hereafter Ng).

Regarding claims 2-4 and 16-18, Sum teaches the basic invention as given above in regards to claims 1 and 15 and with regards to claims 4 and 18 Sum further teaches that the invention comprises illuminating optical fibers to emit the infrared light including a pattern for projection onto the vasculature and that method further comprises moving the imaging probe through the vasculature and generating a plurality of imaging signals from the reflected light as the imaging probe is moved through the vasculature (see Sum’s Figs. 3A-B noting optical fibers 102 which transmit light to the vasculature as addressed above in regards to claim 1 or as seen in [0040] so as to be fully capable of the claimed function of emission and see Sum’s [0011] which covers both inserting the catheter and moving the imaging probe (raster scanning while performing a pullback) through the vasculature). However, Sum 
However Ng, in the same or eminently related field of NIR imaging of tissues (that this is NIR based is covered in Ng’s last paragraph on page 4 which explains why NIR is advantageous for their purposes, that this is for use in tissues is covered in the very Title) teaches each of the claimed limitations which are not taught by Sum as follows:
Regarding claim 2, Sum teaches The imaging device of claim 1, and Ng teaches: further comprising: an angle gate filter at the distal end of the imaging probe to filter the reflected light to remove scattered photons from the reflected light; wherein the controller is further to control the infrared light source and the infrared light detector to generate the image according to a ballistic photon imaging process (see Ng’s pg. 32, 36, the ballistic and quasi-ballistic photons will pass through the filter, while the scattered photons will strike the walls of the filter and attenuate ... A 2D AFA was constructed using 3D printing technology ... The designs resulted in an angular acceptance of 4.0. for the 1 cm long 2D AFA to 0.27. for the 15 cm long 2D AFA and also pg. 5, 19, Unscattered photons, also called ballistic photons, are of particular interest in optical trans-illumination imaging as ballistic photons can be used to generate high resolution images .... In addition to polarization gating, the Carson group utilized time gating in conjunction with ADI. An ultrafast pulsed laser (270 ps) was combined with a picosecond gated camera to provide time gating alongside the angular gating from ADI). 
(despite not using the exact word “shutter”, the examiner notes that the same citation from Ng, specifically pg. 5, 19, Unscattered photons, also called ballistic photons, are of particular interest in optical trans-illumination imaging as ballistic photons can be used to generate high resolution images .... In addition to polarization gating, the Carson group utilized time gating in conjunction with ADI. An ultrafast pulsed laser (270 ps) was combined with a picosecond gated camera to provide time gating alongside the angular gating from ADI teaches this via the ordinary meaning of “gated camera”. Additionally and for compact prosecution purposes the examiner also notes that the co-authors (see Ng’s pages iii-iv, as Ng is not actually the sole author and is in fact working with the “Carson group” who authored many of the references cited by Ng throughout his document) published multiple cited papers detailing the camera setup described by Ng including that the time gating utilizes a shutter and to further compact prosecution the examiner has included one such reference in the conclusion section below such that even if the applicant was unaware of the meaning of time gating a camera, it is still clear that Ng utilized a shutter for his time gating). 
Regarding claim 4, Sum teaches The imaging device of claim 1, and Ng teaches: wherein the infrared light source comprises a pattern-generating light source, and wherein the imaging device further comprises: …; and the controller is further to control the infrared light source and the infrared light detector to generate the image according to a structured light imaging process (see Ng’s pg. 59, 61; noting Our approach was to incorporate a digital light processor (OLP) into the illumination path to create a highly customizable pattern of illumination (i.e. a structured light source ... beam expander used to project the patterned light). The programmable structured light source allowed the evaluation of varying illumination schemes; then see Ng’s pg. 63, noting The first composite image was collected with the illumination structured to match the apertures of the 2D AFA). 
Regarding claim 16, Sum teaches The method of claim 15, and Ng further teaches: wherein the method further comprises: filtering scattered photons scattered by the blood from the reflected light; and collecting ballistic photons from the reflected light; wherein the imaging signal is generated using the ballistic photons (see Ng’s pg. 32, 36, the ballistic and quasi-ballistic photons will pass through the filter, while the scattered photons will strike the walls of the filter and attenuate ... A 2D AFA was constructed using 3D printing technology ... The designs resulted in an angular acceptance of 4.0. for the 1 cm long 2D AFA to 0.27. for the 15 cm long 2D AFA and also pg. 5, 19, Unscattered photons, also called ballistic photons, are of particular interest in optical trans-illumination imaging as ballistic photons can be used to generate high resolution images .... In addition to polarization gating, the Carson group utilized time gating in conjunction with ADI. An ultrafast pulsed laser (270 ps) was combined with a picosecond gated camera to provide time gating alongside the angular gating from ADI). 
Regarding claim 17, Sum teaches The method of claim 15, and Ng further teaches: wherein the reflected light is captured by an infrared camera having a shutter, and wherein the method further comprises: timing the shutter to block scattered photons scattered by the blood from being received by the infrared camera and to allow ballistic photons to be received by the infrared camera; wherein the imaging signal is generated using the ballistic photons (despite not using the exact word “shutter”, the examiner notes that the same citation from Ng, specifically pg. 5, 19, Unscattered photons, also called ballistic photons, are of particular interest in optical trans-illumination imaging as ballistic photons can be used to generate high resolution images .... In addition to polarization gating, the Carson group utilized time gating in conjunction with ADI. An ultrafast pulsed laser (270 ps) was combined with a picosecond gated camera to provide time gating alongside the angular gating from ADI teaches this via the ordinary meaning of “gated camera”. Additionally and for compact prosecution purposes the examiner also notes that the co-authors (see Ng’s pages iii-iv, as Ng is not actually the sole author and is in fact working with the “Carson group” who authored many of the references cited by Ng throughout his document) published multiple cited papers detailing the camera setup described by Ng including that the time gating utilizes a shutter and to further compact prosecution the examiner has included one such reference in the conclusion section below such that even if the applicant was unaware of the meaning of time gating a camera, it is still clear that Ng utilized a shutter for his time gating).
Regarding claim 18, Sum teaches The method of claim 15, and Ng further teaches: wherein the infrared light emitted from the imaging probe includes a pattern for projection onto the vasculature (see Ng’s pg. 59, 61; noting Our approach was to incorporate a digital light processor (OLP) into the illumination path to create a highly customizable pattern of illumination (i.e. a structured light source ... beam expander used to project the patterned light). The programmable structured light source allowed the evaluation of varying illumination schemes; then see Ng’s pg. 63, noting The first composite image was collected with the illumination structured to match the apertures of the 2D AFA), and wherein the method further comprises: … generating a three-dimensional model of the vasculature from the plurality of imaging signals (while partially covered by the foregoing citation, see also Ng’s pg. 21, noting a natural extension of ADI was to collect tomographic images of a sample and to reconstruct the images to obtain three-dimensional images of a sample which is also iterated on pg. 94 in the applications section and in particular the small animal imaging section and lastly details about how Ng accomplishes 3D modeling and depictions/figures can be found from pg. 108-109 in the Results and discussion section and in particular in the 3D image representation section therein where e.g. Fig. A-7 a) and b) show 3D reconstruction using filtered backprojection and iterative reconstructions methods respectively). 
(see Ng’s pg. 5, 19, noting that ballistic photons can be used to generate high resolution images and Contrast was demonstrated to improve for a given scattering level; then see Ng’s pg. 84, noting that The structured light source allowed for imaging with a restricted light source, which improved image contrast – both of which are important as their advantages are cumulative since the ballistic detection will be a larger proportion of the light incident on the angle gate filter if the light which is returned was structured).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sum as applied to claim 9 above, and further in view of US 20090088615 A1 by Robinson et al. (hereafter Robinson).

Sum teaches the basic invention as given above in regards to claim 9 and further teaches that the fiber bundle used for emission and detection extends along the longitudinal axis (see Sum’s [0034] or see Figs. 3A-B as depicted); however Sum does not teach that the bundle of illuminating optical fibers is arranged in a ring around the bundle of imaging optical fibers.
However Robinson, in the same or eminently related field of infrared imaging (see Robinsons’ Abstract and [0014]) teaches a bundle of illuminating optical fibers is arranged in a ring around an imaging optical fiber (see Robinson’s [0031]-[0032] and Fig. 3A, an example fiber optic probe comprising a catheter containing six parallel illumination fibers surrounding a central collection fiber and where the number of detection fibers in the bundle is unclaimed and thus could be one as depicted in the image, but where the text of Robinson indicates that this can be more).
It would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Sum with the illuminating fiber arrangement (i.e. bundle of illuminating optical fibers is arranged in a ring around the bundle of imaging optical fibers )taught by Robinson in order to advantageously optimize signal detection (see Robinson’s [0031] iterating that the number and spacing of fibers can be optimized to improve detection).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sum as applied to claim 9 above, and further in view of US 20070038123 A1 by Fulghum (hereafter Fulghum).

Regarding claim 11, Sum teaches the basic invention as given above in regards to claim 9 and further teaches that the fiber bundle used for emission and detection extends along the longitudinal axis (see Sum’s [0034] or see Figs. 3A-B as depicted); however Sum does not teach that the bundle of imaging optical fibers is arranged in a ring around the bundle of illuminating optical fibers.
However Fulghum in the same or eminently related filed of infrared imaging (see Fulghum’s Abstract) teaches arranging a bundle of imaging optical fibers in a ring around a bundle of illuminating optical fibers (see Fulghum’s [0012] which textually states as much and or see Fig. 1 B, where the outer tube, 2, and middle tube, 4, constrain the receiver fibers, 6, to the outer radius closest to the artery wall. The middle tube, 4, and central tube, 8, constrain the excitation fibers, 10, to the inner radius).
It would have been obvious to one of ordinary skill in the art prior to the date of invention to improve Sum with the fiber bundle arrangement (i.e. the bundle of imaging optical fibers is arranged in a ring around the bundle of illuminating optical fibers) taught by Fulghum in order to advantageously allow for a reduction of cross-talk between the fiber bundles (see Fulghum’s [0004] noting that “This spacing allows filters to be coated ono the base of the axicon to pass only excitation light to the tissue (blocking excitation fiber fluorescence) and to pass only Raman scattering to the collection fibers (blocking excitation light)” so as to avoid cross-talk).

Regarding claim 12, Sum and Fulghum further teach: 12. The imaging device of claim 11, wherein the imaging probe comprises a scanning fiber endoscope (as best understood this only requires that the invention be capable of scanning and includes an optical fiber, both of which are already required by the parent claims and are therefore inherent; however, for compact prosecution purposes see Sum’s [0011] and note that the head 58 can be helically raster scanned during a pullback and also that part 102 connected to 58 is an optical fiber bundle. As such it appears that the probe, or the invention of Sum as a whole, even without modification, would read on the claims; however and for compact prosecution purposes the examiner also notes that the combination with Fulghum also teaches that the fiber probe arrangement can be used within an endoscope as per [0015] such that the modified probe is also and for separate reasons interpretable as art of a fiber endoscope).

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sum as applied to claims 1 and 15 above, and further in view of Image contrast enhancement in angular domain optical imaging of turbid media by Vasefi et al. (hereafter Vasefi).

Regarding claims 5 and 19, Sum teaches the basic invention as given above in regards to claims 1 and 15; however, Sum does not utilize a polarization filter and thus does not teach the limitations of claims 5 or 19.
However Vasefi, in the same or eminently related filed of infrared imaging (see Vasefi’s Abstract and 4. Methodology noting that the first paragraph thereof explains that NIR is used) teaches using a polarization filter to block the polarized light and the formation of an image according to a polarization (Vasefi’s Abstract covers this except the use of the filters; however, if one notes section 4.5 Combined approach (PADI-WS) it is clear that polarization filters are used along with a prism to specifically exclude the ballistic photons of interest and capture an image of only the scattered/unpolarized light which can be subtracted from the image gathered using the ballistic photons to correct for the background noise and enhance image contrast and to create a corrected image that is an image that is generated using a polarizing light imaging process).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Sum with the use of polarization filtering and unpolarized image formation in order to advantageously allow for background noise correction and contrast enhancement.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sum as applied to claims 1 and alternatively 6 above, and further in view of US 20030093059 A1 by Griffin et al. (hereafter Griffin).

Regarding claims 7-8 and also alternatively regarding claim 6, Sum teaches the basic invention as given above in regards to claims 1 and/or 6; however, Sum does not describe a sheath and therefore Sum fails to teach a guidewire sheathing comprised of a shapeable coil sheathing portion at about the distal end of the imaging probe, a hypotube portion at about the proximal end of the imaging probe, and a non-shapeable coil sheathing portion between the shapeable coil sheathing portion and the hypotube portion; nor a pushable and trackable sheathing; and for compact prosecution purposes (in the alternative) the examiner notes that it is pertinent to provide a backup rejection where issues of claim interpretation are involved and therefore claim 6 can also be obviated as follows.
(see Griffin’s [0011] noting that the purpose of the sheath is to introduce/insert other medical devices including allowing for imaging so as to also solve a similar problem of how to introduce devices to particular locations in the body, in addition to being in a related field) teaches a guidewire sheathing comprised of a shapeable (as this only means capable of being shaped, it is inherent; however, the flexibility of this distalmost portion (i.e. its tendency to take a shape) is addressed in many places such as [0010] which is what the applicant has described in their specification to be what “shapeable” means; however and for compact prosecution purposes the examiner also notes that means for shaping such as pull wires, selective heating, selective kinking, pre-stressing, etc. are old and well known in the art – see MPEP 2144.03) coil sheathing portion at about the distal end of the imaging probe, a hypotube portion at about the proximal end of the imaging probe, and a non-shapeable coil sheathing portion between the shapeable coil sheathing portion and the hypotube portion (see Griffin’s Figs. 1-4 noting that Figs 3-4 are cross-section along lines 3 and 4 depicted in Fig. 1 as established textually in [0006]-[0007] and where Fig. 2 is a blow up of the transition between the middle and distal sections. More specifically, the proximal end is simply a hypotube 20, see e.g. Fig. 1 part 12 and see also Fig. 3 where the hypotube in this proximal portion is provided without any modification and/or see [0010] which explains as much; multiple portions of Griffin’s disclosure could be given as the transition portion, but the transition section can generally be described as being part 16 in the Figs.. This can be simply a hypotube which as been spiral cut so as to form a helical ribbon-wire (i.e. a coil) as described in [0013] and as depicted via slots 22, particularly in Fig. 2, so as to be more flexible than the proximal portion; this transition portion could also/alternatively be the portion of the spiral cut hypotube where the reinforcement wire (a separate wire which can be circular, therefore being free of any potential argument) is conjoined thereto e.g. when 36 is in slots 22 in Fig. 2; the distal portion 14 is defined by smaller, flexible, and more widely spaced wires as depicted by part 36 at the top of Fig. 2 which proceeds away from the hypotube entirely and is described in [0017] and depicted in Fig. 4 at about the distal tip; where in any event the flexibility of device increases along its length as one extends distally, e.g. see [0010]) which is both pushable and trackable (see Griffin’s [0003], [0009]-[0010], and [0020] each of which cover this and each of which relate to the design of the sheathing and also motivate the combination as addressed below).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Sum with the use of the introducer sheath taught by Griffin because it advantageously has good navigational capabilities, and possesses superior pushability, torqueability, and trackability of the sort that allows one to access remote vasculature including tortuous vascular sites (see Griffin’s [0003], [0009]-[0010], and [0020] which address the superious torqueability, pushability, and trackability and see also [0002] which addresses that these properties allow the invention to reach otherwise inaccessible locations in the vasculature so that, as per [0011] various medical devices such as the invention or probe of Sum can be guided to the target area/area of interest). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

WO 2016/193051 A1 by Van Putten et al. is a prior art that explicitly teaches optical junctions that are both reversable on the fly and rotatable and therefore may be a relevant prior art reference should the applicant further define the optical junction in a manner not covered by the current 102/103 grounds of rejection.



US5872879A by Mark Hamm is a venerably old reference that teaches rotatable and reversible optical junctions and therefore supports the examiner’s alternative position that such elements are known in the art. In specific note that Hamm utilizes a static GRIN lens and rotating coupling members in a manner very similar to Van Putten and which has no unidirectional elements.

US 20150258306 A1 by Plassman et al. teaches means for applying a preset bend including at least a stress bias and/or coil kinking such as is done in Fig. 7 and therefore relevant to one of the positions taken by the examiner above.

US 20130018318 A1 by Ravichandran et al. is similar to Plassman but instead utilizes heat and either nitinol or deformable polymers to bias the distal tip in a preset direction as shown in Fig. 1. Notably this also appears to entirely teach all elements of the applicant’s guidewire sheath (including claim 7) excepting that the tube is not explicitly a “hypo”-tube yet is of small enough size to be introduced into the vasculature and is also explicitly stated to be able to be made in any size without deviating from the authors planned scope such that this is more of an issue of terminology than scope. Also while the examiner found it best to reject claim 7 utilizing prior art the examiner notes that not only is Ravichandran old enough that the examiner could reasonably assert that such arrangements are old and well known but Ravichandran himself notes specifically that his arrangement is not new and is in fact both represents the status quo in 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793